327 S.E.2d 879 (1985)
In re Ronnie Odom WEBB, III, A Minor Child (Appealed by Ronnie O. Webb, Jr. and Mona F. Webb).
No. 579A84.
Supreme Court of North Carolina.
April 2, 1985.
*880 Ruff, Bond, Cobb, Wade & McNair by Robert S. Adden, Jr., and William H. McNair, Charlotte, with Guardian ad Litem Ellis M. Bragg, Charlotte, joining on the brief; for petitioner-appellee Mecklenburg County Department of Social Services.
Gillespie & Lesesne by Donald S. Gillespie, Jr., Charlotte, for respondent-appellant Ronnie Odom Webb, Jr.
Edward G. Connett, Charlotte, for respondent-appellant Mona F. Webb.
PER CURIAM.
The decision of the Court of Appeals is AFFIRMED.